—In an action, inter alia, to impose a constructive trust upon certain real property for plaintiff’s benefit, plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Hyman, J.), entered October 29, 1984, as, after a nonjury trial, dismissed her cause of action for the imposition of a constructive trust.
Judgment affirmed, insofar as appealed from, without costs or disbursements.
*951The trial court properly dismissed plaintiff’s cause of action seeking the imposition of a constructive trust upon certain real property inasmuch as she failed to establish the necessary elements for such a claim (see, Sharp v Kosmalski, 40 NY2d 119, 121; Scivoletti v Marsala, 97 AD2d 401, 402, affd 61 NY2d 806). Mangano, J. P., Thompson, Bracken and Brown, JJ., concur.